Title: To Thomas Jefferson from Jean Holker, 30 December 1784
From: Holker, Jean
To: Jefferson, Thomas



Sir
Rouen 30 of Decer 1784

I received yours this moment and one from Mr. J. Moore in London dated the 29 past advising me of having shiped the Press, on Board the Adventure Captn. John Daman Bound to this pleace, and you may Depend the Instructions you give me shall be duly observed, how soon I can get it out of the Vessel. I am Sir with Consideration your Most Obedt. & very humble servt.,

J. Holker

